Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 08/04/2022.  Presently claims 1-20 are pending. 
Requirement for Election/Restriction has been withdrawn based upon Applicant’s amendments.
Claims 6, 13 and 19 rejected under Claim Rejections -35 U.S.C. 112 because the claims introduce a new matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “releasable attachment structure coupled to one of the container and first assembly that affords, in part, releasable attachment of the cartridge device to an a complementary configured actuator; as recited in claim 1” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 08/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
a locking structure that facilitates, at least temporarily, a locking of the first assembly with the second assembly so that relative rotational movement of the two assemblies is prevented.
wherein the first assembly further includes an anti-rotation structure adapted to engage as a complementary configured actuator in such a manner that the first assembly does not rotate when the container is rotated by that complementary configured actuator.
further including a structure that facilitates, at least temporarily, a stopping of rotational movement of the first assembly relative to the second assembly.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 9 objected to because of the following informalities:  
Regarding claim 9, in line 14 the phrase “ and and define a space” must be change to “and define a space”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, 13 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 6, there is no written description regarding “a locking structure that facilitates, at least temporarily, a locking of the first assembly with the second assembly so that relative rotational movement of the two assemblies is prevented”, Instead in the specification submission on 10/19/2022, in page 9 lines 9-12: is described as “Mount assembly 60 preferably includes a grinding ring (or annular member) 88 on which grinding surface 87 is formed. Grinding surface 87 is positioned adjacent or generally opposite teeth 84 of grinding wedge 85" and in page 9 lines 24-29 “In use, with a cartridge 50 in actuator 10, protrusions 64 contact recesses 39 in lining 30 that prevent rotation of the mount assembly, thereby allowing the cover and lid assembly (i.e., the container 40) to rotate relative to the mount assembly and thus wedge 85 to rotate relative to grinding surface 87.”
i.e. the “mount assembly” is prevented from rotation.
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 6 has introduce a new matter.

Regarding claim 13, there is no written description regarding “wherein the first assembly further includes an anti-rotation structure adapted to engage as a complementary configured actuator in such a manner that the first assembly does not rotate when the container is rotated by that complementary configured actuator”, Instead in the specification submission on 10/19/2022, in page 9 lines 9-12: is described as “Mount assembly 60 preferably includes a grinding ring (or annular member) 88 on which grinding surface 87 is formed. Grinding surface 87 is positioned adjacent or generally opposite teeth 84 of grinding wedge 85" and in page 9 lines 24-29 “In use, with a cartridge 50 in actuator 10, protrusions 64 contact recesses 39 in lining 30 that prevent rotation of the mount assembly, thereby allowing the cover and lid assembly (i.e., the container 40) to rotate relative to the mount assembly and thus wedge 85 to rotate relative to grinding surface 87.”
i.e. the “mount assembly” is prevented from rotation.
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 13 has introduce a new matter.

Regarding claim 19, there is no written description regarding “further including a structure that facilitates, at least temporarily, a stopping of rotational movement of the first assembly relative to the second assembly”, Instead in the specification submission on 10/19/2022, in page 9 lines 9-12: is described as “Mount assembly 60 preferably includes a grinding ring (or annular member) 88 on which grinding surface 87 is formed. Grinding surface 87 is positioned adjacent or generally opposite teeth 84 of grinding wedge 85" and in page 9 lines 24-29 “In use, with a cartridge 50 in actuator 10, protrusions 64 contact recesses 39 in lining 30 that prevent rotation of the mount assembly, thereby allowing the cover and lid assembly (i.e., the container 40) to rotate relative to the mount assembly and thus wedge 85 to rotate relative to grinding surface 87.”
i.e. the “mount assembly” is prevented from rotation.
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 19 has introduce a new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, in lines 5-7 the phrase “a first assembly coupled to the container in a manner that affords rotational movement of one of the container and first assembly relative to the other” render the claim indefinite because it is unclear what is meant by the “other’
as best understood and for the purpose of the examination the Examiner interpreted  “a first assembly coupled to the container in a manner that affords rotational movement of one of the container and first assembly relative to the other” as “a first assembly coupled to the container in a manner that affords rotational movement of 

Regarding claim 1, in lines 10-13 the phrase “a releasable attachment structure coupled to one of the container and first assembly that affords, in part, releasable attachment of the cartridge device to an a complementary configured actuator” render the claim indefinite because it is unclear what is meant by this phrase’
After reviewing the Applicant’s specification, as best understood and for the purpose of the examination the Examiner interpreted  “a releasable attachment structure coupled to one of the container and first assembly that affords, in part, releasable attachment of the cartridge device to an a complementary configured actuator” as “a releasable attachment structure coupled to 
Claims 2-8 are rejected because they depend from claim 1.

Regarding claim 9, in lines 5-7 the phrase “a first assembly coupled to the container in a manner that affords rotational movement of the container and first assembly relative to one another” render the claim indefinite because it is unclear what is meant by this phrase.
as best understood and for the purpose of the examination the Examiner interpreted “a first assembly coupled to the container in a manner that affords rotational movement of one of the container and first assembly relative to one another” as “a first assembly coupled to the container in a manner that affords rotational movement of the container and first assembly 
Claims 10-15 are rejected because they depend from claim 9.

Regarding claim 16, in lines 18-20 the phrase “a first assembly coupled to the container in a manner that affords rotational movement of the container and first assembly relative to one another” render the claim indefinite because it is unclear what is meant by this phrase.
as best understood and for the purpose of the examination the Examiner interpreted “a first assembly coupled to the container in a manner that affords rotational movement of the container and first assembly relative to one another” as “a first assembly coupled to the container in a manner that affords rotational movement of the container and first assembly 

Regarding claim 16, in lines 23-25 the phrase “a releasable attachment structure coupled to one of the container and first assembly that affords, in part, releasable attachment of the cartridge device to an a complementary configured actuator” render the claim indefinite because it is unclear what is meant by this phrase’
After reviewing the Applicant’s specification, as best understood and for the purpose of the examination the Examiner interpreted  “a releasable attachment structure coupled to one of the container and first assembly that affords, in part, releasable attachment of the cartridge device to an a complementary configured actuator” as “a releasable attachment structure coupled to 
Claims 17-20 are rejected because they depend from claim 16.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu (CN108543565A attached NPL, English Machine translation).
Regarding claim 1, Liu discloses an interchangeable cartridge (figs.2-3 and 9: (20)) device (paragraph 132), comprising:
a container (figs.2-3 and 9: (20)) that defines a volume (fig.2: the volume of the element (20)) to hold a substrate to be ground or grated (paragraphs 222-244);
a first assembly (figs.2-3 and 6: (21)) coupled to the container in a manner that affords rotational movement of one of the container and first assembly relative to the other;
a first grinding element (figs.2-3: (22) associated with the container, and a second grinding element (figs.2: (25)) associated with the first assembly; and
a releasable attachment (figs.2-3: (16)) structure coupled to one of the container and first assembly that affords, in part, releasable attachment of the cartridge device to an a complementary configured actuator (figs.2-3: the switch (11) of the motor (12)) (paragraphs 298 and 349-362);
wherein the first and second grinding elements (figs.2-3: (22) and (25)) are arranged proximate one another and define a space (fig.2: (40)) therebetween that is an output from of the container (figs.2-3: (20)); and
wherein the first grinding element moves relative to the second grinding element in a manner proportional to the movement of the container and the first assembly relative to one another (paragraph 431).

Regarding claim 2, Liu discloses further comprising a drive force receiving structure (fig.9: (201)) coupled to an exterior of one of the container and first assembly and adapted to engage a drive mechanism (figs.3: (141)) of an a complementary configured actuator (figs.2-3: (14)) in a manner such that, when engaged, a driving force from that actuator causes movement of the one of the container and first assembly to which the driving force receiving structure is attached (paragraphs 378-381).

Regarding claim 3, Liu discloses wherein the relative movement is relative rotational movement (paragraph 431).

Regarding claim 4, Liu discloses wherein the container includes a housing cover (fig.2: the element (20) is housing that cover the internal grinding elements) and a second assembly (figs.2-3: (21)), the second assembly moving in concert with the container and configured to structurally support the first grinding element (paragraphs 241-250).

Regarding claim 5, Liu discloses wherein the container includes a housing cover (fig.2: the element (20) is housing that cover the internal grinding elements) and a second assembly (figs.2-3: (21)), and the second assembly is releasably attached to the housing cover (paragraphs 241-250 and fig.3).

Regarding claim 6, Liu discloses further including a locking structure (figs.2-3: (231)) that facilitates, at least temporarily, a locking of the first assembly with the second assembly so that relative rotational movement of the two assemblies is prevented (paragraphs 343).
Regarding claim 7, Liu discloses further comprising a bias mechanism to bias the first grinding element away from the second grinding element (paragraphs 264-273).
Regarding claim 8, Liu discloses further comprising a mechanism for adjusting (figs.2-3: (24)) the spacing between the first and second grinding elements (paragraphs 264-273).

Regarding claim 9, Liu discloses an interchangeable cartridge (figs.2-3 and 9: (20)) device (paragraph 132), comprising:
a container (figs.2-3 and 9: (20)) that defines a volume (fig.2: the volume of the element (20)) to hold a substrate to be ground or grated (paragraphs 222-244);
a first assembly (figs.2-3 and 6: (21)) coupled to the container in a manner that affords rotational movement of one of the container and first assembly relative to one another;
a first grinding element (figs.2-3: (22) associated with the container, and a second grinding element (figs.2: (25)) associated with the first assembly; and
a releasable attachment structure (figs.2-3: (16)) coupled to the container that, releasable attachment of the cartridge device to a complementary configured actuator (figs.2-3: the switch (11) of the motor (12)) (paragraphs 298 and 349-362); 
 wherein the first and second grinding elements (figs.2-3: (22) and (25)) are arranged proximate one another and define a space (fig.2: (40)) therebetween that is an output from of the container (figs.2-3: (20)); and
wherein the first grinding element moves relative to the second grinding element in a manner proportional to the movement of the container and the first assembly relative to one another (paragraph 431).

Regarding claim 10, Liu discloses further comprising a drive force receiving structure (fig.9: (201)) coupled to container and adapted to engage a drive mechanism (figs.3: (141)) of a complementary configured actuator (figs.2-3: (14)) in a manner such that a driving force from that actuator causes movement of the container (paragraphs 378-381).

Regarding claim 11, Liu discloses wherein the container includes a housing cover (fig.2: the element (20) is housing that cover the internal grinding elements) and a second assembly (figs.2-3: (21)), and the second assembly is configured with the housing cover to be releasably attachable to the housing cover (paragraphs 241-250 and fig.3).

Regarding claim 12, Liu discloses wherein the container includes a housing cover (fig.2: the element (20) is housing that cover the internal grinding elements) and a second assembly (figs.2-3: (21)), the second assembly having a drive shaft structure (figs.23-: (24)) that extends towards the first assembly (figs.2-3: (22)) and  to positions the first grinding element proximate that second grinding element, and wherein the second grinding element is attached to the first assembly (paragraphs 264-273).
Regarding claim 13, Liu discloses wherein the first assembly further includes an anti-rotation structure (figs.2-3: (23)) adapted to engage as a complementary configured actuator in such a manner that the first assembly does not rotate when the container is rotated by that complementary configured actuator (paragraphs 322-329).
Regarding claim 14, Liu discloses wherein the releasable attachment structure (figs.2-3: (16)) is further configured to achieve push-on, push-off mounting/dismounting of the cartridge device to/from that complementary configured actuator (figs.2-3: the switch (11) of the motor (12)) (paragraphs 298 and 349-362).
Regarding claim 15, Liu discloses further including a locking structure (figs.2-3: (23)) that facilitates a locking of the first assembly with the second assembly to prevent relative rotational movement is prevented of these two assemblies (paragraphs 322-329).


Regarding claim 16, Liu discloses an interchangeable cartridge (figs.2-3 and 9: (20)) device (paragraph 132), comprising:
a container (figs.2-3 and 9: (20)) that defines a volume (fig.2: the volume of the element (20)) to hold a substrate to be ground or grated (paragraphs 222-244);
a first assembly (figs.2-3 and 6: (21)) coupled to the container in a manner that affords rotational movement of the container and first assembly relative to one another;
a first grinding element (figs.2-3: (22) associated with the container, and a second grinding element (figs.2: (25)) associated with the first assembly; and
a releasable attachment structure (figs.2-3: (16)) coupled to one of the container and first assembly that is configured to achieve releasable attachment of the cartridge device to a complementary configured actuator (figs.2-3: the switch (11) of the motor (12)) (paragraphs 298 and 349-362);
wherein the first and second grinding elements (figs.2-3: (22) and (25)) are arranged proximate one another and define a space (fig.2: (40)) therebetween that is an output from of the container (figs.2-3: (20)); and
wherein the first grinding element moves relative to the second grinding element in a manner proportional to the movement of the container and the first assembly relative to one another (paragraph 431).
Regarding claim 17, Liu discloses wherein the releasable attachment structure (figs.2-3: (16)) is further configured to achieve push-on, push-off mounting/dismounting of the cartridge device to/from that complementary configured actuator (figs.2-3: the switch (11) of the motor (12)) (paragraphs 298 and 349-362).
Regarding claim 18, Liu discloses wherein the container includes a housing cover (fig.2: the element (20) is housing that cover the internal grinding elements) and a second assembly (figs.2-3: (21)), and the second assembly is releasably attached to the housing cover (paragraphs 241-250 and fig.3).
Regarding claim 19, Liu discloses including a structure that facilitates (figs.2-3: (231)), at least temporarily, a stopping of rotational movement of the first assembly relative to the second assembly (paragraphs 343).
Regarding claim 20, Liu discloses wherein the releasable attachment structure (figs.2-3: (16)) is configured to achieve push-on, push-off mounting/dismounting of the cartridge device to/from a complementary configured actuator (figs.2-3: the switch (11) of the motor (12)) (paragraphs 298 and 349-362).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (CN102728444A).
Zhang discloses a grinder having a rotatable container (fig.1: (23)) (paragraphs 117-126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725